Case 1:19-cv-22702-KMW Document 129-6 Entered on FLSD Docket 08/04/2020 Page 1 of 3

Exhibit F
Case 1:19-cv-22702-KMW Document 129-6 Entered on FLSD Docket 08/04/2020 Page 2 of 3

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF FLORIDA
MIAMI DIVISION
CASE NO.: 1:19-CV-22702-KMW

CORI ANN GINSBERG, NOAH
MALGERI, KALYN WOLF, BILL
WILSON, SHANNON HOOD, ERIC
FISHON, and ROBERT MCKEOWN on
behalf of themselves and all others similarly
situated,

Plaintiffs,
VS.

VITAMINS BECAUSE LLC, CT HEALTH
SOLUTIONS LLC, GMAX CENTRAL LLC,
ASQUARED BRANDS LLC, INSPIRE
NOW PTY LTD d/b/a BoostCeuticals,
HEALTHY WAY RX LLC, KHAKIWARE
INC, and JOLLY DOLLAR SUPPLY
COMPANY, LLC,

Defendants.

 

Declaration of Gary 5. Graifman, Esq.

Pursuant to 28 U.S.C. § 1746, I, Gary S. Graifman give the following Declaration under
penalty of perjury:

1. I am over the age of 18, am competent, and have personal knowledge of the facts
stated herein.

2. Iam a partner in the law firm of Kantrowitz Goldhamer & Graifman, P.C
(“KGG”), co-counsel for Plaintiffs in the above-captioned matter.

3. I am familiar with the above-captioned matter and similar litigation in which
KGG has represented plaintiffs in consumer protection claims. Legal fees in these types of class

actions can be reasonably estimated to exceed $1 million. See e.g. In re Volkswagen Timing
Case 1:19-cv-22702-KMW Document 129-6 Entered on FLSD Docket 08/04/2020 Page 3 of 3

Chain Product Liability Litigation, Final Approval Order and Judgment, 2:16-cv-02765-JLL-
JAD, D. New Jersey, Doc. 235 (awarding $8.5 million in reasonable attorneys’ fees in case in
which KGG was Co-lead Class Counsel.); Coffeng v. Volkswagen Group of America, Inc., 3:17-
cv-01825-JD, N.D. Cal., Doc. 106 (awarding $2.4 million in reasonable attorneys’ fees in case in
which KGG was Co-lead Class Counsel.).

I declare under penalty of perjury under the laws of the Untied States of America that the

foregoing is true and correct to the best of my knowledge elief.
8 H [Lo

\ SS x fr
Gary S. Graifman Date
